Case 19-02134-GLT          Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29             Desc
                                        Brief Page 1 of 17



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                         :
                                               :                   Case No. 18-24070-GLT
OneJet, Inc.                                   :                   Chapter 7
                                               :
                        Debtor.                :
                                               :
                                               :
WOODY PARTNERS, ET AL.                         :
                                               :
                        Plaintiff,             :
                                               :
         v.                                    :                   Adversary No. 2:19-02134-GLT
                                               :
MATTHEW R. MAGUIRE, ET AL.                     :
                                               :
                        Defendants.            :                        Oral Argument Requested

     DEFENDANT DAVID MINNOTTE’S BRIEF IN SUPPORT OF HIS MOTION TO
      DISMISS AND, ALTERNATIVELY, FOR A MORE DEFINITE STATEMENT

         Defendant David Minnotte, through undersigned counsel, respectfully moves to dismiss

all claims against him for failure to state a claim pursuant to Federal Rule of Civil Procedure

12(b)(6), or alternatively, for a more definite statement pursuant to Federal Rule of Civil

Procedure 12(e).1



I.       Introduction

         Plaintiffs, all investors in the now-defunct airline OneJet, Inc., sued David Minnotte (also

an investor in OneJet) for allegedly helping the purveyors of OneJet securities commit securities

violations. Specifically, Plaintiffs contend that Mr. Minnotte is liable to them pursuant to Section

1
      Federal Rule of Bankruptcy Procedure 7012(b) states that both Federal Rule of Civil
Procedure 12(b)(6) and 12(e) apply in adversary proceedings.




                                                                                      PHDATA 6976483_2
Case 19-02134-GLT        Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29            Desc
                                      Brief Page 2 of 17


1-503(a) of the Pennsylvania Securities Act and Restatement (Second) of Torts § 876 for aiding

and abetting in securities violations. But Plaintiffs do not—and cannot—satisfy the most basic

elements of the causes of action they purport to bring against Mr. Minnotte. Instead the

Complaint simply describes a fellow-investor who happens also to be the Chairman of the Board

of the Allegheny County Airport Authority. This is not cause for civil liability under any theory.

Moreover, there is no explanation of how any single plaintiffs’ alleged injury is attributable to

Mr. Minnotte’s supposedly tortuous conduct, and thus, how each (or any) plaintiff has standing

to pursue his or her claims. Because the facts of this case do not support liability, Mr. Minnotte

moves to dismiss all claims against him.



II.    Facts

       On December 5, 2018, Plaintiffs filed their Complaint in Civil Action (the “Complaint”)

in Allegheny County Court of Common Pleas. See generally, Complaint, attached hereto as

Exhibit A. Mr. Minnotte removed the Complaint to the Western District of Pennsylvania on

January 8, 2019, and the matter was transferred to the Bankruptcy Court for the Western District

of Pennsylvania on June 19, 2019. See ECF No. 1, Notice of Removal; ECF No. 48, Opinion &

Order, 12.

       In their Complaint, Plaintiffs allege that they were misled into purchasing stock from

OneJet, Inc., a now bankrupt airline. See generally, Ex. A, Complaint. Plaintiff identified three

categories of defendants: (1) Matthew Maguire and Patrick Maguire (collectively, the “Maguire

Defendants”); (2) Boustead Securities, LLC, a registered broker-dealer, and its sales agents

Melvin Perchesky and Robert Campbell (collectively, the “Boustead Defendants”); and (3)

David Minnotte and Robert Lewis (collectively, the “Investor Defendants”), both of whom were




                                                2                                  PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1      Filed 08/14/19 Entered 08/14/19 13:08:29           Desc
                                        Brief Page 3 of 17


investors in OneJet and members of the Allegheny County Airport Authority Board of Directors.

See Ex. A, Complaint, ¶¶ 7, 8.

       According to the Complaint, the Maguire Defendants “formed” OneJet in 2007 and

began soliciting investments in OneJet in October of 2014. Ex. A, Complaint, ¶¶ 11, 33. In the

course of soliciting investments, the Maguire Defendants allegedly made numerous

misrepresentations regarding, among other things, the makeup of OneJet’s board and

management team and its financial prospects. See Ex. A, Complaint, ¶ 38. The Maguire

Defendants also allegedly failed to properly register securities with the SEC. Ex. A., Complaint,

¶¶ 58-60. As a result, Plaintiffs contend that the Maguire Defendants are liable to them for

breach of fiduciary duty, violations of Sections 201, 401, 501, and 503 of the Pennsylvania

Securities Act, and common law aiding and abetting liability under Section 876 of the

Restatement (2d) of Torts.

       The Boustead Defendants allegedly were retained by the Maguire Defendants in March

2017 to solicit investments for OneJet. Ex. A, Complaint, ¶¶ 40-43. According to the Complaint,

the Boustead Defendants conducted meetings at the Duquesne Club and “similar venues” in

Pittsburgh in efforts to sell OneJet securities. Ex. A, Complaint, ¶ 45. Plaintiffs allege that the

Boustead Defendants made substantially the same types of misrepresentations as the Maguire

Defendants in order to solicit investors for OneJet. See Ex. A, Complaint, ¶ 46. The Complaint

also alleges that the Boustead Defendants sent emails and “executive summaries” to potential

investors that contained false statements. Ex. A, Complaint, ¶ 47. As a result, Plaintiffs contend

that the Boustead Defendants are liable to them for violation of Sections 201, 401, 501, and 503

of the Pennsylvania Securities Act and common law negligent misrepresentation under Section

552 of the Restatement (2d) of Torts.




                                                3                                   PHDATA 6976483_2
Case 19-02134-GLT        Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29            Desc
                                      Brief Page 4 of 17


       Finally, Plaintiffs allege claims against the Investor Defendants, including movant, Mr.

Minnotte. Specifically, Plaintiffs make the following allegations against Mr. Minnotte:

               •      “Minnotte is the Chairman of the Allegheny County Airport Authority. In
                      addition, Minnotte is a shareholder of OneJet.” Ex. A, Complaint, ¶ 8.

               •      “The [Airport Operations Agreement and Terminal Lease] was executed
                      by Matthew Maguire, as the CEO of OneJet, and David Minnotte, as
                      Chairman of the Airport Authority.” Id. at ¶ 25.

               •      “The Plaintiffs believe and therefore aver that Defendants, David Minnotte
                      and Robert Lewis, used their positions on the Board of the Airport
                      Authority to influence the Authority’s use of grant money for the benefit
                      of OneJet.” Id. at ¶ 28.

               •      “Minnotte and Lewis touted the fact that the Airport Authority had
                      “approved” OneJet’s operations, as a marketing tool to solicit investments
                      in OneJet.” ¶ 29.

               •       “The Maguires asserted that David Minnotte and Robert Lewis, who were
                      both on the Board of the Allegheny County Airport Authority, had
                      invested in OneJet and that they could secure favorable treatment of
                      OneJet. With [sic] the Airport Authority.” Id. at ¶ 38F.

               •      Boustead Securities sent e-mail summaries to potential investors which:
                      “Asserted that the participation of well-known local investors, such as
                      ‘Jim Rohr, Bobby Lewis and Dave Minnotte,’ virtually guaranteed success
                      in the Pittsburgh market.” Id. at ¶ 47C.

               •      Minnotte is “liable to the Plaintiffs under Section 503, since their
                      involvement on the Airport Authority Board served as a significant
                      material endorsement of OneJet in the eyes of the Plaintiffs,” and that the
                      Investor Defendants “actively solicited investors for OneJet securities.”
                      Id. at ¶ 129.

       The above constitutes every single allegation made in the Complaint against Mr.

Minnotte. Substantially similar claims were made against the other Investor Defendant, Mr.




                                                4                                  PHDATA 6976483_2
Case 19-02134-GLT        Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29            Desc
                                      Brief Page 5 of 17


Lewis. 2 See id. at ¶¶ 7, 28, 29, 31, 38F, 46E. These allegations boil down to the following

theories: (1) Mr. Minnotte’s status as an Airport Authority board member served as an

inducement to purchase securities, and other defendants (not Mr. Minnotte) used that status to

solicit investments; (2) Mr. Minnotte, in his capacity as Chairman of the Airport Authority

Board, signed the Airport Authority’s lease with OneJet, and could “influence the Authority’s

use of grant money for the benefit of OneJet”; and (3) Mr. Minnotte solicited unidentified

investors for OneJet securities. Significantly, none of the various plaintiffs allege that Mr.

Minnotte solicited them to invest in OneJet, nor that they invested in OneJet specifically because

Mr. Minnotte also was an investor.

       Based on those bare allegations, Plaintiffs conclude that Mr. Minnotte is liable to them

under Sections 1-503(a) of the Pennsylvania Securities Act (“Section 503”) and Section 876 of

the Restatement 2d of Torts (“Section 876”).



III.   Law & Argument

       When ruling on a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6),

the Court must accept as true the material facts pleaded in the complaint and any reasonable

inferences that may be drawn therefrom. Rocks v. Philadelphia, 868 F.2d 644, 645 (3d Cir.

1989). However, the Court is not required to accept bald assertions, unwarranted inferences, or

legal conclusions. Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (citations

omitted) (emphasis added). The Court should therefore conduct a two-part analysis:


2
        In addition to the allegations made against Mr. Minnotte, Plaintiffs also allege that Mr.
Lewis “guaranteed the repayment of [an] Allegheny County Regional Development Authority on
behalf of OneJet.” Ex. A, Complaint, ¶ 31.




                                                5                                  PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29                Desc
                                       Brief Page 6 of 17


               First, the factual and legal elements of a claim should be separated.
               The District Court must accept all of the complaint’s well-pleaded
               facts as true, but may disregard any legal conclusions. Second, a
               District Court must then determine whether the facts alleged in the
               complaint are sufficient to show that the plaintiff has a ‘plausible
               claim for relief.’
Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678-79 (2009)). The “plausibility” determination is a “‘context-specific task that

requires the reviewing court to draw on its judicial experience and common sense.’” Id. (quoting

Iqbal, 556 U.S. at 679). If the allegations do not “nudge [plaintiff’s] claims across the line from

conceivable to plausible, [the] complaint must be dismissed.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 547 (2007). As will be explained in the following pages, the facts in the Complaint

do not amount to a plausible claim for relief against Mr. Minnotte. Mr. Minnotte’s motion to

dismiss must, therefore, be granted.

       A.      Plaintiffs cannot state a claim for relief under Section 1-503 of the
               Pennsylvania Securities Act.

       Plaintiff’s first cause of action against Mr. Minnotte is brought under Section 1-503(a) of

the Pennsylvania Securities Act, 70 P.S. § 1-503(a) (“Section 503”). Section 503 states:

               “Every affiliate of a person liable under section 501 or 502, every
               partner, principal executive officer or director of such person,
               every person occupying a similar status or performing similar
               functions, every employee of such person who materially aids in
               the act or transaction constituting the violation, and every broker-
               dealer or agent who materially aids in the act or transaction
               constituting the violation, are also liable jointly and severally with
               and to the same extent as such person, unless the person liable
               hereunder proves that he did not know, and in the exercise of
               reasonable care could not have known, of the existence of the facts
               by reason of which the liability is alleged to exist.”




                                                 6                                      PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29              Desc
                                       Brief Page 7 of 17


       Section 503 can be broken down into three basic elements: (1) some person must be

liable under Section 501 or 502 of the Pennsylvania Securities Act;3 (2) the Section 503

defendant must be an affiliate, partner, principle executive officer, director or employee of that

person liable under Section 501 of 502 of the Pennsylvania Securities Act, or a broker/dealer or

agent for the sale of securities; and (3) the defendant must “materially aid” the person liable

under sections 501 or 502 in the act or transaction constituting the violation.4 See 70 P.S. § 1-

503(a). Plaintiffs do not and cannot allege these basic elements of Section 503 against Mr.

Minnotte.

               1.      Mr. Minnotte is not the Boustead or Maguire Defendants’ affiliate,
                       partner, principal executive officer, director or employee, nor is he a
                       broker-dealer or agent for the sale of securities.

       Sections 501 and 502 of the Pennsylvania Securities Act create private causes of action

for violations of the Pennsylvania Securities Act. See 70 P.S. §§ 1-501, 1-502. Section 503

claims are derivative of Section 501 and 502 claims, and as noted above, on the face of the

statute, require that a defendant be an affiliate, partner, principal executive officer, director, or

employee of the defendants allegedly liable under Sections 501 or 502. 70 P.S. § 1-503(a). Yet,

3
        Mr. Minnotte takes no position today as to whether or not the Maguire or Boustead
Defendants are liable to Plaintiffs for violations of the Pennsylvania Securities Act. If they are
not, however, Mr. Minnotte cannot be held liable under Section 503. See Gilliland v. Hegert, No.
2:05-cv-01059, 2007 WL 4105223, at * 19-20 at *6 (W.D. Pa. Nov. 15, 2007) (noting that the
Section 503 defendant could only be liable “to the same extent” as the primary Pennsylvania
Securities Act defendant); Daniel Boone Are Sch. Dist. v. Lehman Bros. Inc., 187 F. Supp. 2d
400, 410 (W.D. Pa. 2002) (“§ 503 carries with it the precondition that there be a person liable
under section 501 or 502.”).
4
        Section 503 also includes a defense to liability where the defendant did not, and could not
in the exercise of reasonable care, have known of the existence of the facts by reason of which
the liability is alleged to exist. See 70 P.S. § 1-503. This defense certainly applies to Mr.
Minnotte on the face of the Complaint as there is no allegation that he knew anything about the
Maguire Defendants’ or Boustead Defendants’ alleged violations (and in fact he did not).




                                                 7                                   PHDATA 6976483_2
Case 19-02134-GLT          Doc 107-1    Filed 08/14/19 Entered 08/14/19 13:08:29                 Desc
                                       Brief Page 8 of 17


nowhere in the Complaint do Plaintiffs identify any relationship whatsoever between Mr.

Minnotte and the Boustead Defendants or Maguire Defendants, not to mention one of the

relationships enumerated in Section 503.

       Mr. Minnotte has no relationship with the allegedly liable parties. He is not an affiliate,

partner, principal, executive officer, director or employee of the MaGuire Defendants or

Boustead Defendants. He is not a broker dealer or agent for the sale of securities and does not

occupy a similar status or perform similar functions to the Maguire Defendants or Boustead

Defendants. The Complaint does not and cannot allege any such relationship. Further, other

than previously being a minority investor himself (and as a result, a creditor), Mr. Minnotte has

no relationship with OneJet. Simply put, Mr. Minnotte is not included in any of the categories of

persons who could be held liable under Section 503. For this reason alone, Plaintiffs’ claim fails.



                2.     Mr. Minnotte did not “materially aid” in the act or transaction constituting
                       the violation.

       Section 503 applies only where the defendant “materially aids in the act or transaction

constituting the violation [of Section 501 or 502].” 70 P.S. § 1-503. See also Fox Intern.

Relations v. Fiserv Securities, Inc., 490 F. Supp. 2d 590, 605 (E.D. Pa. 2007) (“Section 1-503

…creates a cause of action against a defendant who ‘materially aids’ in a securities law

violation…”).

       In this case, Plaintiffs allege that the Maguire and Boustead Defendants violated Sections

1-201 and 1-401 of the Pennsylvania Securities Act. Section 1-201 states in relevant part: “It is

unlawful for any person to offer or sell any security in this State unless the security is registered

under this Act…” 70 P.S. § 1-201. Section 1-401 states,

                It is unlawful for any person, in connection with the sale or
                purchase of any security in this State, directly or indirectly: (a) To


                                                  8                                      PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1    Filed 08/14/19 Entered 08/14/19 13:08:29               Desc
                                      Brief Page 9 of 17


               employ any device, scheme or artifice to defraud; (2) To make any
               untrue statement of a material fact or to omit or state a material
               fact necessary in order to make the statements made, in light of the
               circumstances under which they are made, not misleading; or (c)
               To engage in any act, practice or course of business which operates
               or would operate as a fraud or deceit upon any person.

70 P.S. § 1-401. Therefore, Section 503 applies to Mr. Minnotte only if he “materially aided”

the Maguire Defendants or the Boustead Defendants in either failing to register securities or

misrepresenting facts to, or committing fraud upon, investors (of which he was one). The

Complaint contains no such allegations.

       Instead, the Complaint merely alleges (1) Mr. Minnotte’s status served as an inducement

to purchase securities, and other defendants (not Mr. Minnotte) used that status to solicit

investments; (2) Mr. Minnotte, in his capacity as Chairman of the Airport Authority Board,

signed the Airport Authority’s lease with OneJet, and could “influence the Authority’s use of

grant money for the benefit of OneJet”; and (3) Mr. Minnotte solicited unidentified investors for

OneJet securities. None of these allegations relate to the violations purportedly committed by the

Maguire and Boustead Defendants. Nor could they possibly constitute “material aid” of the acts

or transactions that allegedly violated Pennsylvania law.

       The first allegation does not constitute any act or omission by Mr. Minnotte at all; rather,

it contends that Mr. Minnotte’s status as a member of the Authority Board “served as a

significant material endorsement.” Surely, one’s status as a board member of an organization

doing business with OneJet cannot render one liable as an aider and abettor. Plaintiffs can cite to

no authority to support such an argument, and it is nonsensical.

       Furthermore, simply being an investor in OneJet cannot render one liable as an aider and

abettor. Many investors may be more likely to invest in a company if Warren Buffett also




                                                9                                     PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29              Desc
                                      Brief Page 10 of 17


invested in that company; that does not mean that Mr. Buffett aided and abetted any securities

violation. As a matter of law, these allegations are insufficient to impose liability under 503.

       The second allegation (that Mr. Minnotte signed a lease in his official capacity, and

(impliedly) had the ability to steer funds to OneJet) has nothing to do with the alleged violations,

or with OneJet securities at all. Rather, this allegation merely relates to OneJet’s authority to

operate at the Pittsburgh International Airport.

       The final allegation, that Minnotte “actively solicited OneJet investors,” is merely a bald

assertion that cannot on its own support a claim against Minnotte. See Morse v. Lower Merion

Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (“a court need not credit a complaint's ‘bald

assertions’ or ‘legal conclusions’ when deciding a motion to dismiss.”). There is no allegation

that Mr. Minnotte solicited any specific transaction, not to mention in a manner that constitutes a

securities violation. There are more than fifty plaintiffs, yet not a single one has come forward to

allege that Mr. Minnotte solicited his or her investment. Only those Plaintiffs who can allege

(and prove) that Mr. Minnotte aided in their investment could even arguably state a claim.

Because none of the Plaintiffs have made such an allegation, dismissal is appropriate. To the

extent one or two plaintiffs could come forward to make that allegation specifically, dismissal

nevertheless is appropriate as to all the other plaintiffs. See Lexmark Int'l, Inc. v. Static Control

Components, Inc., 572 U.S. 118, 125 (2014) (to have standing to sue, a plaintiff’s injury must be

“fairly traceable to the challenged action of the defendant”).

       In summary, the Complaint contains no allegations against Mr. Minnotte that could

constitute “material aid” to a transaction that violated Pennsylvania securities law. For this

reason as well, the claim should be dismissed.




                                                   10                                 PHDATA 6976483_2
Case 19-02134-GLT           Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29            Desc
                                        Brief Page 11 of 17


       B.         Plaintiffs cannot state a claim for relief under Restatement 2d of Torts § 876.

       Plaintiffs’ second claim against Mr. Minnotte is common law aiding and abetting under

Restatement (Second) of Torts § 876 (“Section 876”). Section 876 provides that one is subject to

liability for harm to a third person arising from the tortious conduct of another if he does one of

three things:

                  a) does a tortious act in concert with the other or pursuant to a
                  common design with him; b) knows that the other’s conduct
                  constitutes a breach of duty and gives substantial assistance or
                  encouragement to the other so to conduct himself; or c) gives
                  substantial assistance to the other in accomplishing a tortuous
                  result and his own conduct, separately considered, constitutes a
                  breach of duty to a third person.

Gililand v. Hergert, No. 2:05-cv-01059, 2007 WL 4105223, at * 19-20 (W.D. Pa. Nov. 15, 2007)

(quoting Koken v. Steinberg, 825 A.2d 723, 731 (Pa. Commw. 2003)). See also Restatement (2d)

of Torts § 876.

       Plaintiffs provide absolutely no explanation as to why or how Mr. Minnotte is supposedly

liable under Section 876. That lack of explanation alone demonstrates that Plaintiffs’ claim fails

to meet the pleading standards set by the federal rules. Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (“Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of

the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair

notice of what the...claim is and the grounds upon which it rests.’”).

       Regardless of what Plaintiffs’ theory might be, it is plain that the facts alleged do not

support a claim under Section 876.

       Clause (a) of Section 876 allows for liability against one who “does a tortious act in

concert with the other or pursuant to a common design with him.” The comments to Section 876

explain that: “Parties are acting in concert when they act in accordance with an agreement to

cooperate in a particular line of conduct or to accomplish a particular result.” Restatement (2d) of


                                                  11                                  PHDATA 6976483_2
Case 19-02134-GLT          Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29           Desc
                                       Brief Page 12 of 17


Torts § 876, cmt. (a) (emphasis added). The Complaint does not allege that there was any

agreement between Mr. Minnotte and any other party to commit a tort (nor did such an

agreement actually exist). Moreover, the Complaint does not allege that Mr. Minnotte himself

committed a tort at all, let alone in concert with someone else. Plaintiffs’ only claim against Mr.

Minnotte is aiding and abetting violations committed by others. Based on these facts, there can

be no liability under clause (a).

       Clause (b) allows for liability where a defendant “knows that the other’s conduct

constitutes a breach of duty and gives substantial assistance or encouragement to the other so to

conduct himself.” The Complaint does not allege that Mr. Minnotte knew any other party was

breaching a duty. Indeed, given that Mr. Minnotte himself invested in OneJet, such an allegation

is illogical. For that reason alone, there can be no liability under clause (b).

       Moreover, the facts do not, and cannot, support a finding of “substantial assistance” in

someone else’s breach of duty. The District Court for the Western District of Pennsylvania has

identified six factors that courts should consider when determining whether a defendant provided

“substantial assistance” in the context of Section 876: (1) the nature of the act encouraged; (2)

the amount of assistance given by the defendant; (3) his presence or absence at the time of the

tort; (4) his relation to the other; (5) his state of mind; and (6) the duration of the assistance

provided. Gilliland, 2007 WL 4105223, at * 8 (citing Hurley v. Atlantic City Police Dept., 174

F.3d 95, 127 (3d Cir. 1999). See also Restatement (2d) of Torts § 876, cmt. (d). As stated above,

the only facts alleged against Mr. Minnotte involve his status as a board member for the Airport

Authority and the bald assertion that he solicited unidentified individuals (not any Plaintiff) for

investments. The Complaint does not allege any act by Mr. Minnotte that could be deemed




                                                  12                                PHDATA 6976483_2
Case 19-02134-GLT          Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29               Desc
                                       Brief Page 13 of 17


assistance at all, let alone substantial assistance. For this reason as well, there can be no liability

under clause (b).

       Clause (c) of Section 876 allows for liability where a defendant “gives substantial

assistance to the other in accomplishing a tortious result and his own conduct, separately

considered, constitutes a breach of duty to a third person.” The comments to Section 876 explain:

               When one personally participates in causing a particular result in
               accordance with an agreement with another, he is responsible for
               the result of the united effort if his act, considered by itself,
               constitutes a breach of duty and is a substantial factor in causing
               the result, irrespective of his knowledge that his act or the act of
               the other is tortious.

Restatement (2d) of Torts § 876, cmt. (e). Here, there is no allegation that Mr. Minnotte breached

any duty that he owed to another person. Mr. Minnotte was not in any position of trust with any

of the Plaintiffs—he was a fellow investor. Therefore, there can be no duty at all, and no facts

are pled that support any finding of a breach of any such duty. Additionally, for the reasons set

forth above, there are no facts supporting “substantial assistance” or an agreement between Mr.

Minnotte and any other defendant. For these reasons, there can be no liability under clause (c).

       Plaintiffs have failed to plead the most basic elements of aiding and abetting liability

under Restatement 2d of Torts § 876. That claim, therefore, should be dismissed.

       C.      Alternatively, to the extent any claims survive, Minnotte moves for a more
               definite statement under Federal Rule of Civil Procedure 12(e).

       Federal Rule of Civil Procedure 12(e) permits a party to “move for a more definite

statement of a pleading…which is so vague or ambiguous that the party cannot reasonably

prepare a response.” Fed. R. Civ. P. 12(e). The motion must “point out the defects complained of

and the details desired.” Id. Here, not one of the fifty-plus plaintiffs have explained how Mr.

Minnotte’s alleged conduct caused his/her specific damages, making it impossible for him to

assess whether or not each of the individual plaintiffs have standing to sue. Mr. Minnotte


                                                  13                                   PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1      Filed 08/14/19 Entered 08/14/19 13:08:29              Desc
                                       Brief Page 14 of 17


therefore demands that each plaintiff identify the specific facts that purportedly give rise to his or

her unique claim for damages.

       It is hornbook law that, in order to state a justiciable claim for damages, a plaintiff must

demonstrate standing to sue by, among other things, identifying an injury that is “concrete and

particularized” and “a causal connection between the injury and the conduct complained of.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (describing standing as an “irreducible

constitutional minimum”). See also Meyer v. CUNA Mut. Group, 2006 WL 197122, at *13

(W.D. Pa. Jan. 25, 2006) (“individual standing is a prerequisite for the maintenance of all

actions…”). But based on the generalized allegations in the Complaint, Mr. Minnotte cannot tell

which, if any, of the Plaintiffs were actually injured by his purported conduct.

       Notably, “standing may not be ‘dispensed in gross.’” Adams v. Governor of Del., 922

F.3d 166, 174 (3d Cir. 2019) (quoting Town of Chester, N.Y. v. Laroe Estates, Inc., 581 U.S. --,

137 S. Ct. 1645, 1650 (2017)). Meaning that “[a]t least one plaintiff must have standing to seek

each form of relief requested in the complaint.” Town of Chester, N.Y. v. Laroe Estates, Inc., 581

U.S. --, 137 S. Ct. 1645, 1651 (2017). And the Supreme Court has held that where (as here) each

plaintiff seeks his own individual monetary damages, standing must be established for each

plaintiff. Id. at 1652 (“If [intervenor] wants only a money judgment of its own running directly

against the [defendant], then it seeks damages different from those sought by [plaintiff] and must

establish its own Article III standing in order to intervene.”). Although the Complaint is

ambiguous, the damages asserted appear to be the value of each plaintiff’s investment.

       Plaintiffs attempt to avoid their basic pleading and standing requirements by making one

combined claim on behalf of all Plaintiffs and claiming only generally that Mr. Minnotte aided

and abetted unidentified violations of Pennsylvania securities law. To the extent that any




                                                 14                                   PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1      Filed 08/14/19 Entered 08/14/19 13:08:29           Desc
                                       Brief Page 15 of 17


individual Plaintiff could have a claim against Mr. Minnotte, however, he/she must allege a

causal connection between Mr. Minnotte’s conduct and his/her particular injury. See Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)) (holding that the Federal Rules of Civil Procedure require a Complaint to contain “‘a

short and plain statement of the claim showing that the pleader is entitled to relief,’ in order to

‘give the defendant fair notice of what the...claim is and the grounds upon which it rests.’”). If

Plaintiff Woody Partners, for example, believes it can allege that Mr. Minnotte aided and abetted

the actions of the Maguire Defendants and Boustead Defendants in soliciting its investment, it

must so allege in the Complaint. Plaintiff Woody Partners has no claim against Mr. Minnotte for

helping to solicit investments by others.

       To the extent the Court believes that any claims against Mr. Minnotte should proceed, in

order to demonstrate standing and an ability to meet the basic elements of their claims, Plaintiffs

should be required to identify the particular violations Mr. Minnotte is alleged to have aided and

abetted and the particular plaintiffs who claim to have suffered an injury as a result of any

conduct of Mr. Minnotte. The claims of any plaintiff who cannot make such allegations should

be dismissed. See Trump Hotels & Casino Resorts, Inc. v. Mirage Resorts Inc., 140 F.3d 478,

487 (3d Cir. 1998) (affirming dismissal of plaintiff’s securities claims for lack of standing

because relationship between the alleged injury and to alleged securities fraud was too tenuous).

Each plaintiff making such a claim should set forth the basic elements of his/her claim in a

separate count within the Complaint.



IV.    Conclusion

       For the reasons described above, Mr. Minnotte’s motion to dismiss pursuant to Rule

12(b)(6) should be granted and all of Plaintiffs’ claims against him should be dismissed.


                                                15                                  PHDATA 6976483_2
Case 19-02134-GLT         Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29             Desc
                                      Brief Page 16 of 17


Alternatively, Plaintiffs should be required to provide a more definite statement pursuant to Rule

12(e) by setting forth separate counts for any plaintiff who alleges that he or she was injured as a

result of Mr. Minnotte’s conduct and by identifying Mr. Minnotte’s specific conduct that

allegedly caused that injury.



                                                     Respectfully submitted,

                                                  SCHNADER HARRISON SEGAL & LEWIS LLP
Dated: August 14, 2019
                                                     /s/ Stephanie A. Short
                                                     Keith E. Whitson (PA ID No. 69656)
                                                     kwhitson@schnader.com
                                                     Stephanie A. Short (PA ID No. 324023)
                                                     sshort@schnader.com
                                                     120 Fifth Avenue, Suite 2700
                                                     Pittsburgh, Pennsylvania 15222
                                                     Telephone: (412) 577-5200
                                                     Facsimile: (412) 765-5190

                                                     Attorneys for David Minnotte




                                                16                                   PHDATA 6976483_2
Case 19-02134-GLT        Doc 107-1     Filed 08/14/19 Entered 08/14/19 13:08:29            Desc
                                     Brief Page 17 of 17


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 14th day of August, 2019, a copy of the foregoing

Motion to Dismiss and, Alternatively, for a More Definite Statement was electronically filed and

served via this Court’s CM/ECF system as follows:

                James R. Cooney                              Andrew R. Shedlock
           jcooney@lampllaw.com                       Andrew.shedlock@kutakrock.com
                Robert O. Lampl                             Christopher Parrington
               rol@lampllaw.com                     Christopher.Parrington@kutakrock.com
                 Ryan J. Cooney                                Kutak Rock, LLP
           rcooney@lampllaw.com                         1760 Market Street, Suite 1100
                 John P. Lacher                             Philadelphia, PA 19103
            jlacher@lampllaw.com
                 David L. Fuchs                                       and
            dfuchs@lampllaw.com
                  Sy O. Lampl                                    Daniel Carmeli
            slampl@lampllaw.com                         Daniel.Carmeli@kutakrock.com
           Benedum Trees Building                       1801 California St., Suite 3000
         223 Fourth Avenue, 4th Floor                          Denver, CO 80202
             Pittsburgh, PA 15222                   (Counsel for Boustead Securities, LLC and
            (Counsel for Plaintiffs)                            Robert Campbell)



            Patrick K. Cavanaugh                              Brian W. Bisignani
          pcavanauqh@dsclaw.com                          BBisignani@postschell.com
           William S. Stickman, IV                              John N. Joseph
          wstickman@dsclaw.com                             jjoseph@postschell.com
             Zachary N. Gordon                                Post & Schell, P.C.
            zgordon@dcslaw.com                           1869 Charter Lane, Suite 102
        Del Sole, Cavanaugh & Stroyd                         Lancaster, PA 17601
              Three PPG Place                        (Counsel for Matthew R. Maguire and
                  Suite 600                                    Patrick Maguire)
            Pittsburgh, PA 15222
         (Counsel for Robert Lewis)
                                                              Emma R. Donahey
                                                         edonahey@mcquirewoods.com
                                                            Gerald J. Stubenhofer, Jr.
                                                       gstubenhofer@mcquirewoods.com
                                                                McGuire Woods
                                                               Tower Two-Sixty
                                                          260 Forbes Ave., Suite 1800
                                                             Pittsburgh PA 15222
                                                         (Counsel for Melvin Pirchesky)

                                                                  /s/ Stephanie A. Short

                                                                                 PHDATA 6976483_2
